RUSSELL, Judge,
dissenting:
I respectfully dissent. As I stated in my dissent in Moore v. Moore, 575 So.2d 95 (Ala.Civ.App.1990), “[i]n my opinion, the trial court is required to apply the child support guidelines to the circumstances of the parties to determine whether there was a material change in circumstances.” If the result demonstrates at least a ten percent change in the amount of child support that would be due under the guidelines, the trial court may not refuse to apply the guidelines. Id.
I would reverse and remand for further proceedings.